                          Case 19-15056                Doc 54         Filed 12/27/19             Page 1 of 2
B2030 (Form 2030) (12/15)




                                  United States Bankruptcy Court
                                                                              Maryland
                                    _______________ District Of _______________


In re     JEFFREY D. RATHELL, SR.
                                                                                                   19-15056-TJC
                                                                                      Case No. ___________________

Debtor                                                                                          7
                                                                                      Chapter ____________________

                      DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
                                                                                                                     in A.P. 19-00257
                                                                                                                 /
1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am xx
                                                                                     the attorney for the above
     named debtor(s) and that compensation paid to me within one year before the filing of the petition in
     bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
     contemplation of or in connection with the bankruptcy case is as follows:
                                                                                                                             $495/hr
     For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________
                                                                                                                               $5000 in trust, of which
     Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . . . . . . . . $______________      $1485 has been earned.
                                                                                                                                ---
     Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________

2.   The source of the compensation paid to me was:

           x Debtor                            Other (specify)

3.   The source of compensation to be paid to me is:

           x Debtor                            Other (specify)

4.         x I have not agreed to share the above-disclosed compensation with any other person unless they are
          members and associates of my law firm.

             I have agreed to share the above-disclosed compensation with a other person or persons who are not
          members or associates of my law firm. A copy of the agreement, together with a list of the names of the
          people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the xxxxxx
                                                                                                         bankruptcy              adversary
     case, xxxxxx
           including:

     a.   Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to
          file a petition in bankruptcy;

     b.   Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
          hearings thereof;
                        Case 19-15056             Doc 54        Filed 12/27/19           Page 2 of 2
B2030 (Form 2030) (12/15)

     d.   Representation of the debtor in adversary proceedingsxxxxxxxxxxxxxxxxxxxxxxx
                                                                and other contested bankruptcy matters;

     e.   [Other provisions as needed]




6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:
          Anything other than the referenced adversary proceeding.




                                                      CERTIFICATION

              I certify that the foregoing is a complete statement of any agreement or arrangement for payment to
           me for representation of the debtor(s) in this bankruptcy proceeding.
            12/27/2019
           ______________________
                                                   /s/ Daniel M Press
           Date                                     Signature of Attorney
                                                   Chung & Press, P.C.
                                                    Name of law firm
